Proceeding pursuant to statute (Judiciary Law, § 752; Civ. Prae. Act, art. 78), against the respondent, a Justice of the Supreme Court of the State of New York, to annul an order made -by him on October 31, 1962, which: (a) adjudged petitioner guilty of criminal contempt of court committed before respondent while respondent was presiding at a Criminal Term of the Supreme Court in Queens County; (b) sentenced petitioner to serve 10 days in jail; (c) fined him $250; and (d) directed that, should petitioner fail to pay said fine, he shall serve an additional 30 days in jail. Order modified in the exercise of discretion by striking out the provision which imposed a jail sentence of 10 days. As so modified, order affirmed, without costs. The findings of fact set forth in the order under review are affirmed. Petitioner’s time to pay the fine imposed is extended until 20 days after entry of the order hereon. In our opinion, on the facts disclosed in the record, the petitioner was properly adjudged guilty of criminal contempt, in that his conduct manifested an intent to defy the dignity and authority of the court (Judiciary Law, § 750; cf. Matter of Waldman v. Churchill, 262 N. Y. 247; Matter of Berkon v. Mahoney, 268 App. Div. 825). Under all the circumstances, however, we believe that petitioner’s punishment in this instance should be limited to the fine imposed and to his imprisonment for 30 days in the event of his failure to pay such fine. Beldock, P. J., Ughetta, Kleinfeld, Christ and Rabin, JJ., concur.